DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 23, 2021 has been entered. 
	This action is in response to the papers filed on February 23, 2021.  Applicants’ arguments and amendments to the claims filed February 23, 2021 have been entered.  Claims 1, 2, and 9 have been amended, claims 3, 5-8, 10, 11, 13, 14, 16-18, 20, 21, 25, 26,  30, 31, 33, 35-39, 42, 44, and 45 have been cancelled, and no claims have been newly added.  Claims 1, 2, 4, 9, 12, 15, 19, 22-24, 27-29, 32, 34, 40, 41, and 43 are pending in this instant application.  Claims 22-24, 27-29, 32, 34, 40, and 43 stand withdrawn as directed towards the non-elected invention.  Claims 1, 2, 4, 9, 12, 15, 19, and 41 are under instant examination.

Priority


Withdrawn Claim Rejections - 35 USC § 112
	      Claim 9 was rejected in the Office Action mailed October 15, 2020 under under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  Applicant’s amendment to claim 9 renders the  rejection moot.  Applicant has amended claim 9 to delete “average mass ratio” and has added the measurement is in mg/ml.  The instant specification as filed supports the newly amended limitation.  According the 112 rejection of claim 9 is hereby withdrawn. 

New Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

	Claims 2 and 4 are newly rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the 

Response and Maintained Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill 

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	Claims 1, 2, 4, 9, 12, 15, 19, and 41 remain rejected in modified form under 35 U.S.C. 103 as being unpatentable over the combination of Keogh et al. (Pub. No.: WO 02/060505; Pub. Date: Aug. 8, 2002) and Antoni et al. (Pub. No.: WO 2014/118382 for reasons of record. 

composition is in solution.
	Regarding claims 1, 9,  15, and 19, Keogh discloses a coating for a medical device comprising a hydrophilic polymer binding to a primer located on the surface of a biomaterial (abstract), wherein the hydrophilic  polymers comprise  acrylamides and methacrylamides (page 21 lines  15-17, lines 24-27) wherein the hydrophilic polymer have molecular weights between 100,000 and 2,000,000 (page 21 lines 13-14), and wherein the primer comprises catechol  and a binding moiety such as an amine moiety (claim 9 lines 27-30, and page 25 lines 16-20 and  claim 10), wherein catechol is defined as one or more catechol (page 16 line 27), wherein the example of such a primer incudes dopamine (page 25 lines 4-5), and wherein the composition is found in a buffer at neutral pH up to about a pH of about 9 (page 17 lines 3 -23).  Accordingly, the disclosure of Keogh includes polydopamine under more than one catechol.  While Keogh discloses hydrophilic polymers of the acrylamide and methacrylamide type, Keogh does not disclose the instantly elected type of methacrylamide, poly(N,N-dimethyl acrylamide).
	However, in the same field of endeavor of coating of medical devices comprising hydrophilic polymers (abstract) Antoni et al. discloses wherein the primer comprises polydopamine (page Fig 3, page 32 lines 9-15) and wherein the hydrophilic polymer each or more alkenes and or alkyne groups and includes both polyacrylamide and polymethacrylamide this would also include or obviate poly(N,N-dimethyl acrylamide).  MPEP 2144.09 III states
	 Prior art structures do not have to be true homologs or isomers to render 	structurally similar compounds prima facie obvious. In re Payne, 606 F.2d 303, 203 	USPQ 245 (CCPA 1979) (Claimed and prior art compounds were both directed to 	heterocyclic carbamoyloximino compounds having pesticidal activity. The only 	structural difference between the claimed and prior art compounds was that the 	ring structures of the claimed compounds had two carbon atoms between two 	sulfur atoms whereas the prior art ring structures had either one or three carbon 	atoms between two sulfur atoms. The court held that although the prior art 	compounds were not true homologs or isomers of the claimed compounds, the 	similarity between the chemical structures and properties is sufficiently close that 	one of ordinary skill in the art would have been motivated to make the claimed 	compounds in searching for new pesticides.).
	With respect to the ratio of binder to hydrophilic polymer, both Keogh discloses a dopamine binder and a polyacrlymide hydrophilic polymer for use in coating a device/instrument as fully set forth above persuant to MPEP 2144.05(II)(A) “[g]enerally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious 
	With respect to the newly added language to claim 1 wherein the composition is in solution, the claim is directed to the composition itself and what comprises said 
	Regarding claims 2 and 4, Keogh discloses wherein the composition is found in a buffer at neutral pH up to about a pH of about 9 (page 17 lines 3 -23).
	Regarding claim 12, Keogh discloses wherein the hydrophilic polymer has a molecular weight between 100,000 to about 2,000,000 (page 21 lines 13-14).
	Regarding claim 41, the language “wherein the composition is for use as an anti-fouling agent or for use as an anti-adhesion agent” is a statement of intended use.  as Keogh discloses the instantly claimed dopamine primer and a hydrophilic polymer including acrylamides and methacrylamides (page 21 lines 15-17, lines 24-27, claim 9 lines 27-30, and page 25 lines 16-20, claim 10, page 16 line 27, and page 25 lines 4-5), it would be expected that the composition would have anti-fouling or anti adhesion properties and could be used for such, until and unless Applicant can provide evidence to the contrary. “Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
  	It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Keogh et al. and Antoni et al. to form a coating comprising a hydrophilic polymer binding to a primer located on the surface of a 
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art at the time of filing. 

Response to arguments:
	To the extent that Applicants’ arguments are pertinent to the standing rejection, they are addressed as follows: 
	Applicant traverses the rejection arguing that the combination of Keogh and Antoni fail to disclose the currently claimed invention  as the binder and the hydrophilic polymer of Keogh et al are never together as discrete components in solution.  The instantly claimed molecular weight is outside the range of Antoni and the exemplified embodiments of Keough.  Keough requires a substrate to be a third component in the cited composition, wherein the instant claims do not include a substrate.  The binder and hydrophilic polymer are never taught in a composition together as required by the claimed invention.  Applicant traverses the 103 type rejection arguing unexpected results that the combination of a polymeric binder and high molecular weight hydrophilic polymer produces a useful 
	Applicant’s argument has been fully considered, but not found persuasive.   The claims are directed to a composition comprising a polymeric binder and hydrophilic polymer.  The placement of the composition whether in solution, in a syringe, on a surface, or in dish does not limit the composition itself.  Additionally, the claim does not limit what form the composition takes.  The claim does not require a mixture that remains unreacted in its discrete form as Applicant seems to argue.  The instant rejection is a 103 type rejection and it is Keough, the primary reference, that discloses the instantly claimed molecular weight.  With respect to Applicants’ argument that Keough requires a third component as a substrate, this has been fully considered, but not found persuasive.  The instant claim reads on a composition comprising.  Pursuant to MPEP 2111.03 (I) the transitional term comprising  is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps.  Accordingly, the composition of Keough can have many other 
With respect to Applicant’s arguments directed towards unexpected results, this has been fully considered, but not found persuasive.  Applicant has argued that the results were due to the high molecular weight of the hydrophilic polymer, but the base claim has no limitation directed towards the molecular weights and there is no clear cut m number that differentiates what is high molecular weighty vs. what is not.  Additionally, the examples in the specification are limited in terms of binders such i.e. dopamine while the instant claims is not limited to dopamine.  With respect to the data based upon the 
	Finally, with respect to motivation to combine, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  In this case one of ordinary skill in the art would be motivated to include polydopamine primer as it can universally applied to any substrate and act as a platform for conjugation for polymers and biomolecules to the substrate as evidenced by Antoni (page 2 lines 18-29) and one of ordinary skill would be motivated to include hydrophilic polymers that are lubricious, durable, non-toxic, low particulating, serializable, and biocompatible such as hydrophilic polymer each bearing two or more alkenes and or alkyne groups (page 11 lines 9-20) are polyacrylamide and polymethacrylamide (page 12 lines 20-37) as evidenced by the teaching of Antoni (page 3 lines 3-6).  
	Thus, the rejection is maintained for reason of record and foregoing discussion.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA R FALKOWITZ whose telephone number is (571)270-3386.  The examiner can normally be reached on Monday - Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANNA R FALKOWITZ/Primary Examiner, Art Unit 1617